DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the first stowage compartment positioned adjacent to a primary seatback portion of the primary section” in lines 9 and 10. It is unclear if this is associated with the open state of the actuatable element described in lines 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 is rejected under 35 U.S.C. 103 as being unpatentable over Clucas (WO 2016016326) in view of Jakubec (US 10189389).

Regarding claim 1, Clucas teaches an aircraft seat (#10b) for an aircraft passenger compartment suite, comprising: a primary section (#12b) including a primary seatback portion (#50b) and a primary seat base portion (#22b); an auxiliary section (#28b) including an auxiliary seatback portion (#48) and an auxiliary seat base portion (#52); and an actuatable element (#52b) configured to actuate between an open position and a closed position, the actuatable element comprising: a first surface which defines at least a portion of the auxiliary seatback portion when the actuatable element is in the closed position; and a second surface which defines a surface of an armrest when the actuatable element is in the open position (see translated document page 8, 8 lines from bottom to 3 lines from bottom of page).
Clucas does not appear to teach a stowage compartment. Jakubec teaches a stowage compartment (#7 and/or a “recess”, column 4, lines 58-61) disposed within the auxiliary seatback portion (#1; the portion of the seatback portion it is located in is the actuatable element or alternatively, the surrounding #2 creates a “recess” which serves as a stowage compartment). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of 

Regarding claim 2, Clucas teaches the aircraft seat of Claim 1. Clucas does not appear to teach a dress cover for the first surface. Jakubec teaches wherein the first surface is at least partially defined by a dress cover (column 4, lines 32-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas with the cushioned dress cover of Jakubec. Doing so would provide a comfortable back resting surface for a passenger to sit in the auxiliary seat.

Regarding claim 3, Clucas teaches the aircraft seat of Claim 1. Clucas does not appear to teach a dress cover for the arm rest. Jakubec teaches wherein the second surface includes dress cover surface defining the surface of the armrest (column 4, lines 35-37). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas to include a cushioned dress cover for the arm rest as in Jakubec. Doing so would provide a more comfortable material for a passenger to rest their arm upon. 

Regarding claim 4, Clucas, as modified, teaches the aircraft seat of Claim 3. Jakubec teaches wherein at least a portion of the second surface is defined by a desk surface made up of at least one of a plastic, wood, or metal surface (#5, utility surface would be hard and therefore made of one of the three options). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas to include a desk surface of Jakubec. Doing so would provide a place to store passenger articles when the actuatable element is lowered (Jakubec: column 4, lines 42-47)



Regarding claim 6, Clucas teaches the aircraft seat of Claim 1, wherein the first surface of the actuatable element is substantially flush with the primary seatback portion when the actuatable element is in the closed position (See Fig. 6).

Regarding claim 7, Clucas teaches the aircraft seat of Claim 1, the actuatable element configured to pivot between the open position and the closed position (see translated document page 8, 8 lines from bottom to 3 lines from bottom of page).

Regarding claim 9, Clucas, as modified, teaches the aircraft seat of Claim 1. Jakubec further teaches wherein the actuatable element (#1) is configured to provide access to the stowage compartment when the actuatable element is in the open position (Fig. 1, upper left figure).

Regarding claim 10, Clucas, as modified, teaches the aircraft seat of Claim 1. Jakubec further teaches the stowage compartment configured to house at least one of one or more passenger amenities (the stowage compartment #7 is capable of storing a cellphone or candy bar, considered a passenger amenities), one or more electronic connections for one or more passenger amenities, one or more electronic connections in communication with one or more components of the aircraft passenger compartment suite (light #120 located in “recess”), or one or more safety devices.


Regarding claim 12, Clucas teaches the aircraft seat of Claim 11, wherein the auxiliary seat base portion extends past the primary seatback portion (extends forward direction past the primary seatback portion). Applicant has not disclosed any criticality of the extension of the auxiliary seat base portion being equal to the distance of the gap. It would have been an obvious matter of design choice to make these distances equivalent, since applicant has not disclosed that an equivalent depth extension and gap between the auxiliary seat back and base solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the design of Clucas.

Regarding claim 13, Clucas teaches the aircraft seat of Claim 1, a width of the actuatable element being equal to a width of the auxiliary seatback portion (see Fig. 5 and Fig. 6 equal widths). 

Regarding claim 14, Clucas teaches the aircraft seat of Claim 1. Clucas does not teach the width of the actuatable element being less than the width of the auxiliary seatback portion. Jakubec teaches a width of the actuatable element (#1) being less than a width of the auxiliary seatback portion (#2, see seat back surrounding in Fig. 1, upper left to see surrounding seat back from actuatable element). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas with the relative width of Jakubec. Doing so would allow more effective seat back area (by including the sliver surrounding the actuatable element) for the passenger when the actuatable element is unfolded. 


Clucas does not teach a stowage compartment in relation to the first actuatable element. Jakubec teaches the first actuatable element (#1) configured to provide access to a first stowage compartment (“recess”, column 4, lines 58-61) when the first actuatable element is in the open position (Fig. 1, upper left), the first stowage compartment positioned adjacent to a primary seatback portion of the primary section (recess created by surrounding primary seat back #2, therefore adjacent the primary seatback portion). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clucas to include the first actuatable element stowage compartment. Doing so would provide additional storage for passenger items.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. The current interpretation of a stowage compartment disposed within the auxiliary seatback portion is taught by the prior art. In response to applicant's argument that the references fail to show certain In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The prior art of Jakubec teaches the stowage compartment in two possible locations, both of which still read on claim 1, as currently presented. The first is the stowage compartment #7, and the second is the stowage compartment created in the recess (surrounded by #2) when the actuatable element is in the open position. There is no limitation that the stowage compartment must always be present within the auxiliary seatback, therefore stowage compartment #7 reads on the claim language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647